PER CURIAM.
TMs is an appeal from a judgment for seven thousand five hundred dollars rendered by the circuit court of Greene county.
Appellant and respondent, by their respective attorneys, have filed in this cause a stipulation whereby respondent enters a remittitur of four thousand five hundred dollars of said judgment together with all interest that has accrued on said judgment from the date of its rendition to this date (February 18,1914), whereupon it is agreed that this court shall affirm the judgment in this cause for the sum of three thousand dollars and that the judgment shall not draw any interest prior to this date.
It is accordingly ordered that the judgment herein be affirmed for the sum of three thousand dollars without interest up to tMs date.